Citation Nr: 0811023	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-01 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the cervical spine prior to 
August 8, 2006.

3.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the cervical spine since August 
8, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1941 until 
November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.

In March 2008, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  The service medical records do not show any complaints or 
treatment referable to the lumbar spine; post-service 
treatment regarding the low back is first seen in 2004, 
almost 60 years following separation from service.

2.  The competent evidence of record reflects that the 
veteran's current low back disorder is not the result of 
active duty service or of service-connected disability.

3.  Throughout the rating period on appeal, the veteran's 
degenerative joint disease of the cervical spine has been 
productive of complaints of pain; objectively, forward 
flexion was no worse than 30 degrees, with combined range of 
motion of over 200 degrees prior to August 8, 2006, and with 
pain at the extremes of motion but without additional loss of 
motion on repetitive movement. 


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service, is not proximately due to or the result of a 
service-connected disability, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2007).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for degenerative joint disease of the cervical 
spine prior to August 8, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
(DC) 5237 (2007).

3.  The criteria for entitlement to an evaluation in excess 
of 20 percent for degenerative joint disease of the cervical 
spine since August 8, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, DC 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the service medical records fail to 
reveal any complaints or treatment referable to the lumbar 
spine.  However, this does not in itself preclude a grant of 
service connection.  Indeed, service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not support a finding that 
any current lumbar problems are causally related to active 
service, for the reasons discussed below.  

Following service, the earliest clinical records documenting 
complaints and treatment for low back pain are dated in 2004, 
approximately 60 years following the veteran's separation 
from active service.  At that time, both VA and private 
treatment reports indicate low back complaints.  
Significantly, it is noted that earlier treatment reports, 
dated from 2000 to 2003, while reflecting care for conditions 
including foot and abdominal pain, were entirely absent any 
mention of low back problems.  

Based on the above, the clinical evidence of record fails to 
demonstrate continuity of low back symptomatology such as to 
enable the conclusion that the current low back problems are 
causally related to active service.  Indeed, there was no 
demonstrated treatment referable to the low back until almost 
6 decades after the veteran's military discharge.  In this 
vein, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Here, however, the veteran has 
not contended that he has experienced low back symptoms 
dating back to his active service.  

In fact, upon VA examination in August 2006, the veteran 
stated that his low back problems had begun only 3 to 4 years 
earlier.  Therefore, his own reports of back problems cannot 
establish continuity of symptomatology here.  

The claims file also contains no competent opinion causally 
relating a current low back disorder to active service.  The 
veteran himself may believe that his current back problems is 
causally related to active service; however, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has also considered any other bases for a grant of 
service connection here.  For example, it has been 
contemplated whether a grant of secondary service connection 
is appropriate here.  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Here, the evidence establishes a current low back disorder, 
and it is not in dispute that the veteran is service-
connected for degenerative joint disease of the cervical 
spine.  However, the claims folder does not contain medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  

In fact, a VA examiner in August 2006 reached the opposite 
conclusion, finding that the degenerative arthrosis in the 
lumbar spine was not caused by or the result of the cervical 
spine disability.  The examiner added that the disorders were 
frequently seen together, but that he was not aware of any 
studies to indicate a relationship between the two.  As that 
opinion was offered after a review of the claims folder, and 
following an objective examination of the veteran, it is 
found to be highly probative.  Moreover, no other competent 
evidence of record refutes that opinion.  

Therefore, no competent evidence supports a finding that the 
veteran's lumbar spine disorder is proximately due to or the 
result of the service-connected cervical spine disability.  
Moreover, there is no showing that the service-connected 
disability has caused any aggravation of the low back 
disorder, such as to enable a grant of secondary service 
connection pursuant to 38 C.F.R. § 3.310(a) and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The Board has further considered whether service connection 
is warranted on a presumptive basis.  Here, the August 2006 
VA examination reflects a diagnosis of degenerative arthrosis 
of the lumbar spine.  Under 38 C.F.R. § 3.309(a), arthritis 
is regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of arthritis within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

In sum, the evidence does not support for a grant of service 
connection for a low back disability.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran is claiming entitlement to an increased rating 
for degenerative joint disease of the cervical spine.  His 
claim for an increase was received on April 12, 2005.  At the 
beginning of the rating period on appeal, his cervical spine 
disability was evaluated as 10 percent disabling; effective 
August 8, 2006, a 20 percent rating is in effect.

The Board will first consider whether, prior to August 8, 
2006, a rating in excess of 10 percent is warranted.  

The veteran's cervical spine disability is rated pursuant to 
DC 5237, for cervical strain.  An evaluation under that code 
section is determined by application of the general rating 
formula for diseases and injuries of the spine.  Under that 
general rating formula, a 20 percent rating is warranted 
where the evidence reveals forward flexion of the cervical 
spine greater than 15 degrees, but not greater than 30 
degrees, or the combined range of motion of the cervical 
spine is not greater than 170 degrees, or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  

The Board has reviewed the evidence of record and finds no 
support for the next-higher 20 percent rating during the 
period in question.  Indeed, upon VA examination in May 2005, 
forward flexion of the cervical spine was reported from 0 to 
40 degrees, active and passive.  Extension was from 0 to 10 
degrees active and 0 to 15 degrees passive.  Left lateral 
flexion was from 0 to 30 degrees active and from 0 to 35 
degrees passive.  Right lateral flexion was from 0 to 25 
degrees active, and from 0 to 30 degrees passive.  Left 
lateral rotation was from 0 to 60 degrees active, and from  0 
to 65 passive.  

Finally, right lateral rotation was from 0 to 70 degrees 
active, and from 0 to 75 degrees passive.  There was 
discomfort and pain at the extremes of motion, particularly 
in passive maneuvers.  There was no change in range of motion 
with repetitive movement.   The findings above do not 
indicate limitation of motion consistent with the criteria 
for a 20 percent evaluation under the general rating formula.  

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In this regard, the May 2005 examination showed that the 
veteran had pain at the extremes of motion.  He also reported 
neck pain of an 8 out of 10 in intensity, which sometimes 
interfered with his activities.  He further reported flare-
ups of neck pain occurring 3 or 4 times per year, with each 
episode lasting for a week or two.  Further regarding his 
neck symptomatology, he reported at an August 2006 hearing 
before the RO that he took a lot of medication for his pain.  
An earlier letter written in May 2005 by a private doctor 
also indicated that he was taking medication for neck pain.  

The veteran is competent to provide testimony as to 
observable symptoms that he has experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Moreover, the veteran's reports of 
neck pain are consistent with the evidence of record and are 
found to be credible.  However, despite the complaints and 
findings of pain as noted above, the evidence does not 
establish additional functional impairment such as to enable 
a finding that the veteran's disability picture most nearly 
approximates the next-higher 20 percent evaluation under the 
general rating formula.  

Indeed, at his May 2005 VA examination the veteran noted that 
he did not require a neck brace or any assistive devices for 
his cervical spine disability.  He also stated that he did 
not let his neck problems interfere with what he needed to do 
at work.  He also noted that he was able to drive, though he 
could not participate in strenuous physical activity or any 
intensive physical sports.  

In short, while neck pain has been demonstrated, the overall 
evidence simply does not show that such pain has caused 
additional functional limitation such as to warrant an 
increased rating for any portion of the rating period in 
question.  

The Board will now consider whether a rating in excess of 20 
percent is warranted for the period beginning August 8, 2006.  
In order to achieve a 30 percent evaluation under the general 
rating formula, the evidence must show forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

VA examination in August 2006 revealed forward flexion of the 
cervical spine from 0 to 30 degrees, with pain at the end 
points of motion.  The examiner could not determine the 
amount of additional limitation that might result during a 
period of flare-up without resorting to mere speculation. 

The above evidence does not reflect range of motion findings 
consistent with the criteria for the next-higher 30 percent 
rating, even when considering additional functional 
limitation due to factors such as pain and weakness.  Indeed, 
while that examination, as well as earlier clinical records, 
show neck pain, the veteran nevertheless could forward flex 
to 30 degrees.  Moreover, no competent evidence reveals any 
ankylosis of the cervical spine.  For these reasons, an 
evaluation in excess of 20 percent is not justified for any 
portion of the rating period in question.  

Under Note (1) to the general rating formula, the evaluator 
is instructed to rate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

In the present case, the Board finds no basis for assignment 
of a separate neurologic rating here.  Indeed, VA examination 
in August 2006 indicated that there was no motor or sensory 
deficit in the upper extremities.  No other evidence 
demonstrates neurologic deficit attributable to the cervical 
spine such as to warrant a separate evaluation.  

In sum, a rating in excess of 10 percent is not warranted for 
any portion of the rating period prior to August 8, 2006.  A 
rating in excess of 20 percent is not warranted for any 
portion of the rating period therefrom.  As the preponderance 
of the evidence is against the claims, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Next, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

III.  Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the service connection claim, the VCAA duty 
to notify was satisfied by way of a letter sent to the 
veteran in April 2006 that fully addressed all four notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the veteran's increased rating claims, § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
April 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied. 

The Board acknowledges that the VCAA letter sent to the 
veteran in April 2005  does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, a December 2006 statement of the case, and 
subsequent supplemental statements of the case set forth the 
diagnostic criteria for the disability at issue and also 
included the provisions of 38 C.F.R. §§ 3.321 and 4.1, which 
reference impairment in earning capacity as a rating 
consideration.  Furthermore, a March 2006 Dingess letter 
apprised the veteran of the need to show the nature and 
symptoms of his condition and the impact of his disability on 
his employment. 

Based on the above, the veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements.  For example, at his May 2005 VA examination, he 
explained how his neck pain impaired him in his daily life.  
Regarding impact on employment, he reported that he did not 
let his neck pain interfere with what he needed to do at 
work.   

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was afforded a VA examination 
regarding his lumbar spine in August 2006.  At that time, the 
examiner offered an opinion regarding the causal relationship 
between the veteran's low back problems and his service-
connected cervical spine disability.  He did not, however, 
consider whether a low back disorder was directly related to 
active service.  

However, because the service medical records do not reveal 
any complaints or treatment regarding the lumbar spine, and 
because such complaints and treatments are not documented 
until approximately 60 years following separation from 
service, it is not found that an opinion is required here.  

Indeed, the veteran does not even contend to have had 
continuous low back symptomatology since active service.  To 
the contrary, he reported at his August 2006 VA examination 
that his low back problems began only 3 to 4 years prior.  
Thus, the overall evidence does not suggest that the current 
low back problems may be related to service, even under the 
low threshold of McLendon.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records, as well as post-service reports of 
VA and private treatment and examination.  

Moreover, his statements in support of his claims are of 
record, including testimony provided at an August 2006 
hearing before the RO.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to his claims.  

For the above reasons, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disability is denied.

A rating in excess of 10 percent for degenerative joint 
disease of the cervical spine prior to August 8, 2006, is 
denied.

A rating in excess of 20 percent for degenerative joint 
disease of the cervical spine since August 8, 2006, is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


